ORDER
PER CURIAM.
Bobby Mahaney, Movant, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief. Movant sought relief from his guilty plea to two charges of assault of a law enforcement officer in the second degree in violation of Section 565.082, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth *945the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).